Title: July 1786
From: Washington, George
To: 




Saturday 1st. Mercury at 66 in the Morning—72 at Noon and 72 at Night.
Calm all day—cool & pleasant in the Morning—but warm afterwards.
Rid to the Ferry, Dogue run, and Muddy hole Plantations. Finished (about Noon) crossing the cut in which Barrys Houses stand & went to crossing in the one adjoining next the woods. The hoes by this Evening will have got over all the forward Corn. At Muddy hole the Corn was got over with the Hoes this afternoon, but the Plows were not able to accomplish it. Compleated Hoeing Corn in the Neck this afternoon and also plowing it the second time.
Preparing to begin my harvest generally, on Monday, & made the arrangemts. accordingly.
Planted 4 of the Ramnus Tree (an ever green) one on each side of the Garden gates—a peg with 2 Notches drove down by them (Pegs No. 1 being by the Pyramidical Cyprues). Also planted 24 of the Philirea latitolio (an ever green shrub) in the shrubberies by Pegs No. 3 and 48 of the Cytise—a Tree produced in a cold climate of quick growth by pegs No. 4. All these plants were given to me by Mr. Michaux.
Walking into my Orchard grass this evening, I found the seed very ripe, and shedding at a small touch, tho’ the stalk and under part appeared quite green (head brown). Immediately set to cutting the heads with reap hooks, with such hands as I could pick up, lest by delaying it till Monday the greater part might be lost.
Doctr. La Moyeur who went from this on Wednesday last to Alexandria returnd this afternoon and Major Gibbes went away after breakfast.


   
   His rhamnus tree is Rhamnus alaternus, an evergreen buckthorn. philirea latitolio: Phillyrea latifolia, a small shrub native to southern Europe and Asia Minor. cytise: Cytisus anagroides, golden chain or bean tree.



 


Sunday 2d. Mercury at 68 in the Morning 78 at Noon and 76 at Night.
Clear with but little [wind], and that at South; very warm.

About Noon I set out for the intended meeting (to be held to morrow) at the Seneca falls. Dined at Colo. Gilpins, where meeting with Colo. Fitzgerald we proceeded all three of us to Mr. Bryan Fairfax’s, and lodged.
 


Monday 3d. After a very early breakfast (about Sun rise) we left Mr. Fairfax’s, and arriving at the head of the Seneca falls (where a vessel was to have met us) was detained till near ten o’clock before one arrived to put us over to our place of rendezvous at Mr. Goldsboroughs. Met Governor Johnson here; Govr. Lee was prevented by the situation of Mrs. Lee, from attending. A Colo. Francis Deakins, appointed on the part of Maryland, to lay out the road which was to be opened between the Eastern & western waters at the expence of that state & Virginia, also attended, and made a verbal report of his, & Colo. Nevilles surveys to effect this purpose; the result of which was, that they had agreed that the best rout for the said road was from the Mouth of Savage river, through the glades to cheat river, a little below the Dunker bottom; and from thence to the Monongahela (as they conceived the Navigation of Cheat river thro the laurel hill very difficult) below the Tygers valley; distance about 50 Miles. He was of opinion that besides the difficulties in the No. branch between the Mouths of savage & stony rivers that little or nothing would be short[e]ned in the road from the bearing, or trending off, of the North branch between these two places. To these matters however he did not speak with precision, or certainty, as his assistant who had his field notes & Surveys, had not returned.
A heavy shower of rain, a good deal of wind, and much thunder and lightning just abt., and after dark. A house, to appearance about 3 miles off, was consumed by fire, occasioned as was supposed by lightning; but whether it was a dwelling house or Barn we did not hear—nor could we discover to whom it belonged.
The day was very warm, and with out wind, till the gust arose.


   
   our place of rendezvous: On the following day James Rumsey paid Monica Goldsborough “nine Shillings Virginia currency in full for nine breakfasts and dinners for both at the meeting of the President & directors” of the Potowmack Company (American Clipper, 2 [Dec. 1935], 191).



   
   Francis Deakins (1739–1804), Montgomery County, Md., surveyor and land speculator, was the eldest son of William Deakins, Sr., and Tabitha Marbury Hoye Deakins of Prince George’s County. He had served for several years in the Maryland state militia during the Revolution, attaining the rank of lieutenant colonel.



 


Tuesday 4th. The Directors determined to prosecute their first plan for opening the Navigation of the River in the bed of it, &

as streight as it was practicable, and ordered the Manager to proceed accordingly; & to remove the hands from the works at the great falls to the Seneca & other parts of the river—as it was their wish, having but 3 years from the commencemt. of the Act to perfect the Navigation above the falls. Mr. Rumsey having signified his disinclination to serve the Company any longer for the pay and emoluments which had been allowed him, and the Directors not inclining to encrease them, they parted and Mr. Stuart (the first assistant) was appointed in his place. Mr. Smith the other assistant had his wages raised to £200 Maryld. Curry. pr. Ann.
These matters being settled, Govr. Johnson returned home. Colo. Fitzgerald proceeded on to Berkeley & Frederick, and Colo. Gilpin and myself resolved to send our horses to the Great falls and go by water to that place ourselves; and were happy to find that the passage on the Virginia side of all the Islands, was vastly the best; and might be made easy and good at little expence—There being in short only 3 places where there was any difficulty, & these not great. Shallow water in a low state of the river, is all that is to be feared.
After dining with Mr. Rumsey at the Great falls Colo. Gilpin and myself set out in order to reach our respective homes, but a gust of wind & rain, with much lightning, compelled me to take shelter, about dark at his house, where I was detained all night.
This day was also exceedingly warm, there being but little wind.


   
   opening: In MS this reads “openting.”



   
   Mr. Smith is James Smith (Va. Journal, 4 Dec. 1788).



 


Wednesday 5th. I set out about sun rising, & taking my harvest fields at Muddy hole & the ferry in my way, got home to breakfast.
Found that my harvest had commenced as I directed, at Muddy hole & in the Neck on Monday last—with 6 Cradlers at the first—to wit, Isaac, Cowper Tom, Ben overseer Will, Adam, & Dogue run Jack who tho’ newly entered, made a very good hand; and gave hopes of being an excellent Cradler. That Joe (Postilian) had taken the place of Sambo at the Ferry since Monday last, & the harvest there proceeded under the cutting of Caesar, Boatswain, & him. That in the Neck 6 cradles were constantly employed, & sometimes 7—viz. James, (who having cut himself in the meadow could not work constantly)—Davy, Overseer who having other matters to attend to, could not stick to it; Sambo, Essex, George (black smith) Will, Ned; and Tom Davis who had never cut before, and made rather an awkward hand of it. Tom Nokes was also there, but he cut only now & then, at other times shocking,

repairing rakes &ca. That the gangs at Dogue Run & Muddy hole were united, & were assisted by Anthony, Myrtilla & Dolshy from the home house—That besides Tom Davis Ben from the Mill had gone into the Neck and that Sall brass (when not washing) & Majr. Washingtons Tom were assisting the ferry people—That Cowpers Jack & Da[v]y with some small boys & girls (wch. had never been taken out before) were assisting the Farmer in making Hay after two white men who had been hired to cut grass. And found that the State of the Mercury in the thermometer had, during my absence, been as follow—viz.



Morng.
Noon
Night


Sunday 2d.
68
78
76


Monday 3d.
72
79
79


Tuesday 4
78
81
81


Wednesdy. 5
78
75
72


This day (Wednesday) clouded about Noon and before dinner began to rain, tho not much & rained again at, and in the Night but not a great deal.


   
   The slaves named here can all be found in the entry for 18 Feb. 1786 of the Diaries. They were often shifted temporarily from one farm to another for special tasks. the farmer: James Bloxham.



 


Thursday 6th. Mercury at 71 in the Morning—77 at Noon and 76 at N.
Morning hazy, with thunder & rain in the afternoon.
Rid to Muddy hole and into the Neck; found that the Rye at the first had been cut down yesterday and that the wheat was entered upon and that the grain being wet this Morning, it could not either be shocked, or bound. The rakers were therefore employed in succouring the drilled Corn at Muddy hole. The Rye at the Ferry was also cut down yesterday about dinner time. The plows at this place 3 in number having finished crossing the Corn on the hill had begun to cross that cut below, adjoining the drilled Corn. In the Neck, after the Plows had finished crossing the river cut, in the great field, 6 plows went into the drilled Corn (on Tuesday) and were running a single furrow on each side of it, the Peas, Potatoes, & Cabbage by way of giving them a hill.
 


Friday 7th. Mercury at 72 in the Morning—80 at Noon and 75 at Night.
Clear in the forenoon but very sultry, with wind, thunder, lightning & rain in the afternoon. Rid to all the Plantations; The

Plows at Muddy hole (where 3 were at work) had finished the East cut of Corn, and had begun to plow that cut by the bars, adjoining the drilled Corn the 3d. time. Those at Morris’s, four in number, had got about half over the Eastermost cut, next the overseers House and the Farmer was stacking the grass which had been in cocks some time in the meadow adjoining it.
Brought in the remainder of the clover Hay, & seed at Muddy [hole] to the stack at the barn there.
Washington Custis being sick I sent for Doctr. Craik to visit him, and a sick child in the Neck. He arrived before dinner, & after going into the Neck & returning, stayed all night.
Mr. Shaw went up to Alexandria to day on my business in the waggon also to bring sundries down.
 


Saturday 8th. Mercury at 74 in the Morning—78 at Noon and 77 at Night.
Clear & warm, with very little Wind till about 2 oclock, when a black & extensive cloud arose to the westward out of which much wind issued with considerable thunder & lightning and a smart shower of Rain.
Rid to the Ferry, Muddy hole & Neck Plantations. Finished cutting the Rye about noon at the latter, and set into the wheat adjoining, immediately after. Should have finished cutting & securing in shocks the wheat at Muddy hole this afternoon had it not been for the interruption given by the rain.
The Rye at all the Plantations had been much beat down & tangled previous to the cutting any of it, and much loss will be sustained from this cause in addition to the defection in the head; but neither this grain nor the wheat have been so much layed by the late winds & rains, as might have been expected. Of the latter indeed, tho much was threatned, not a great deal fell.
 


Sunday 9th. Mercury at 76 in the Morning 79 at Noon and 78 at Night.
Clear, calm & warm all day. Doctr. Stuart, Mrs. Stuart, and Betcy & Patcy Custis came here to breakfast and Doctr. Craik to dinner—the last of whom went away in the evening.
 


Monday 10th. Mercury at  in the Morning—82 at Noon and 82 at Night.
Very warm all day, and calm till the evening, when a breeze from the Southward sprung up. More appearances of rain in the morning than the evening, but none fell.

Rid to the Neck, Muddy hole & Dogue Plantations. Began harvest at the latter this morning with the people belonging to the place; the Muddy hole hands finished theres by breakfast, after wch. (about half after eleven) the two gangs united again. In the Neck the Plows on Saturday finished running the furrows on each side the drilled Corn, by way of hilling it; and to day began to break, or plow the intermediate spaces.
John Knowles, who was absent all last week came here to work again this Morning in good Season.
Doctr. Stuart, Mrs. Stuart & the two girls Betcy & Patcy Custis returned after breakfast.


   
   John Knowles came to work for GW as a common laborer in May 1786 for £5 a month and a daily pint of rum (see entry for 18 May 1786). In 1789 GW contracted with him for one year to be a bricklayer and his wife, Rachael, to be a household servant. In return they were to receive £30, a house, and a garden spot (articles of agreement between Knowles and GW, 7 July 1789, DLC:GW).



 


Tuesday 11th. Mercury at 77 in the Morning—83 at Noon and 82 at Night.
Clear, with the wind at So. Wt. and pretty fresh.
Rid to the Ferry, Dogue run, & Muddy hole Plantations and to the Mill. At the first, the Plows had just finished plowing the drilled Corn & Potatoes by the Fish House—at the second got into stacks all the wheat in the Meadow by the Overseers House.
Finished cutting the remainder of the wheat in the great Field in the Neck on the Creek.
Doctr. Craik came here to breakfast and returned after it to Alexandria.
 


Wednesday 12th. Mercury at 79 in the Morning— at Noon and  at Night.
Wind pretty fresh from the So. West all day. About Noon a cloud arose in the west, from whence proceeded a shower of rain and severe lightning and loud thunder.
Visited all my Plantations and the Mill to day. Finished the wheat harvest at the Ferry about Noon. Gave the People employed in it the remainder of the day for them selves, but ordered Boatswain & Joe (cradlers) and the hands from the home House to go into the Neck tomorrow and the other Cradler (Caesar) with 2 or 3 rakers to go to Dogue run (being most convenient) having before ordered Isaac, & Cooper Tom (cradlers)—the house people and 3 rakers from Muddy hole gang, to go into the Neck to

morrow morning, supposing the People belonging to the Plantation, with the aid above mentioned, would be able to compleat the Harvest at Dogue run in the course of tomorrow.
On my return home found Mr. Man Page of Mansfield Mr. Frans. Corbin, and Doctr. Stuart here. And after Dinner Mr. Lawe. Washington & his son Lawe, came in. Doctr. Stuart returned in the evening.
Perceived as I rode thro my drilled corn at Muddy hole to day, that the alternate rows of early corn was Tassling and shooting.

   
   
   man page: Mann Page, Jr. (c.1749–1803), of Mannsfield, near Fredericksburg in Spotsylvania County, was the eldest son of Mann Page (b. 1718), of Rosewell, Gloucester County, and his second wife, Anne Corbin Tayloe, the daughter of John Tayloe (1687–1747) and Elizabeth Gwyn (Gwynn, Gwynne) Lyde Tayloe of Mount Airy, Richmond County (PAGERichard Channing Moore Page. Genealogy of the Page Family in Virginia. 1893. 2d. ed. Bridgewater, Va., 1965., 61, 63; MEADE [1][William] Meade. Old Churches, Ministers and Families of Virginia. 2 vols. Philadelphia, 1857., 2:181). Mann Page, Jr., was a member of the House of Burgesses in 1775, the Continental Congress in 1777, and a lieutenant colonel with the Spotsylvania militia during the Revolution (CROZIER [2]William Armstrong Crozier, ed. Spotsylvania County, 1721–1800: Being Transcriptions, from the Original Files at the County Court House, of Wills, Deeds, Administrators’ and Guardians’ Bonds, Marriage Licenses, and Lists of Revolutionary Pensioners. New York, 1905., 35, 523). In 1776 he married his cousin Mary Tayloe (b. 1759), daughter of John Tayloe II (1721–1779) and Rebecca Plater Tayloe of Mount Airy (PAGERichard Channing Moore Page. Genealogy of the Page Family in Virginia. 1893. 2d. ed. Bridgewater, Va., 1965., 73).



   
   Francis Corbin (1759–1821), of Middlesex and Caroline counties, was a cousin of Mann Page, Jr., and a son of Richard and Elizabeth Tayloe Corbin of Laneville, King and Queen County. He went to England in 1773 where he attended the Canterbury School and Cambridge University, and entered the Inner Temple in Jan. 1777. At the close of the Revolution, he returned to Virginia. He represented Middlesex County in the House of Delegates from 1784 to 1794. A staunch supporter of the Constitution, Corbin was an influential member of the Virginia Ratifying Convention of 1788 (Va. Mag., 29 [1921], 522, 30 [1922], 315–16; NEILLEdward D. Neill. The Fairfaxes of England and America in the Seventeenth and Eighteenth Centuries, Including Letters from and to Hon. William Fairfax, President of Council of Virginia, and His Sons Col. George William Fairfax and Rev. Bryan, Eighth Lord Fairfax, the Neighbors and Friends of George Washington. Albany, 1868., 137n).



 


Thursday 13th. Mercury at 72 in the Morning— at Noon and  at Night.
Cloudy all day, with the Wind pretty fresh from the Eastward. Finished the wheat harvest at Dogue run about Sundown. Doctr. Craik came here to Dinner & returned afterwards. In the Night there fell rain.
 


Friday 14th. Mercury at  in the Morning— at Noon and  at Night.
Cloudy more or less all day, with the wind pretty fresh from the So. West.
After Breakfast I rid to all my Plantations. Found the Plows in the Neck after compleatly, that is, after having broke the ground between the furrows that had been run on each side the Corn for the purpose of hilling it, had got into the Middle cut to do the like there, in the Drilled corn. Perceived the Irish Potatoes were

coming into blossom at this place and that after the rain on Wednesday, whilst the wheat was too wet to bind, the harvest People had pulled a little of the flax at this place also. The Plows at Dogue run finished plowing the Cut they were in next the overseers House, & had begun to plow the drilled corn, on the East side of the field; leaving every other row untouched & turning the mould from the corn in these rows; by wch. the middle between the rows where the cabbages, Potatoes, Peas &ca. grow would be ridged—intending these ridges to be reduced at the last Plowing, & the rows of corn to form them. At the same place the hands had begun to hoe corn in the cut including Barrys houses, beginning next Wades old dwelling. Some of the People belonging to this plantation had come to Muddy hole for Rye, which they were threshing there for their horses. Muddy hole [people] were hoeing a small corner of Corn which was not finished before Harvest. At the ferry the Plows finished about two oclock crossing the cut on the flat, and would begin to plow the drilled wht. by the Mea[do]w. The rest of the People were preparing a yard to tread out wheat.
After breakfast Mr. Page & Mr. Corbin, accompanied by Majr. Washington, went up to Abingdon (taking Alexandria in their way) and before breakfast Mr. Lawe. Washington & his son went up by water to the latter place—they all returned again in the Evening, when a Mr. Hatfield of England came in.


   
   mr. hatfield of england: probably either Joseph Hadfield, merchant of Manchester, Eng., who had visited Mount Vernon in 1785, or one of the other partners in the family firm. By 1788 Joseph Hadfield was established temporarily in Baltimore. He was a partner in the “house of John Hadfield Thomas Hadfield and Joseph Hadfield” (Fairfax County Deeds, Book R, 239, Vi Microfilm).



 


Saturday 15th. Mercury at 77 in the Morning—85 at Noon and 83 at Night.
Clear, calm, and very warm all day.
After breakfast the Company all going away, I rid to all the Plantations except that at the Ferry. Compleated my wheat harvest in the Neck about Noon—which made a finish of the whole; after wch. I directed my people, engaged therein, to pull flax till dinner, & take the remainder of the day to themselves. Much Wheat has been left in all the fields this year occasioned 1st. by the frequent rains and winds which preceeded, and happened during harvest (which had laid down and tangled it in some degree)—2d. by beginning my harvest too late and 3d. by the manner of cutting and gathering it into shocks. It is unlucky, that from

several causes, I was prevented trying by experiment, this year, how early wheat or Rye might be cut without injury to the grain; but satisfied I am that, this may be done with safety as soon as it is out of its milky state—at any rate, that the loss by shrinkage in the beginning of a harvest from this cause, is not equal to the loss by shattering at the latter end of it or to the hazard of its being entangled, or laid down by winds and rain, which every year is the case in a greater, or lesser degree when harvest is long, & the grain ripe. For these reasons the following method may, I think, be attempted with success in future; and it will be found that many advantages will flow from it.

1st. To make every Plantation, or farm, take care of its own grain witht. uniting their hands.
2d. To encrease the number of cradlers at each; to such a number only, as will give two rakers to each, and leave a sufficiency besides to gather, and put the wheat into shocks and, generally speaking, with Negro labourers, the following distribution may be found to come as near the mark in wheat made in corn ground, as any—viz.—for every two Cradlers to allow 4 rakers, 1 Shocker, and two carriers—for the last of which boys and girls are competent.
3d. To give the Cradlers a start of two days of the rakers & shockers; letting them begin to cut as soon as the milk leaves the grain, and before it becomes hard & flinty—leaving the grain this time in the swarth, for the straw to cure, before it is raked, bound & put into shocks.
4th. To order, & see that the Cradlers cut slow, & lay their grain regular & well; after it is cut low & clean; which will be found more advantages than to hurry over the gr[oun]d in order to put an end to harvest, as is usual. By beginning early time will be allowed for these, especially as wheat cut in this state yields much easier, and pleasanter to the stroke, & can be laid much better than when the straw gets dry & harsh.
5th. By giving this start to the cradlers, the straw (as hath been observed before) will be sufficiently cured to bind and shock and it must be seen that the Rakers also do their work clean and well, which is more likely to be the case without particular attention, than when one half their time they are scampering after the cutters to keep up; and the other half are standing whilst the cradlers are whetting their Scythes, drinking, or talking.
6th. Each raker must take a swarth & not two go in one that the authors of bad work may be more easily detected. By this

mode of proceeding the raking & binding will be done with more ease, regularity and dispatch, because it becomes a sober settled work—there being no pretext for hurrying at one time, and standing at another—but
7th. By this means, I am persuaded that the number of rakers which usually follow cradlers, would, by the middle of harvest, or by the time the grain is in condition to shock as it comes from the Cradle be fully up with them and then might go on together if it should be conceived best.

Admitting that the grain can be cut with safety as soon as it comes out of the Milky state, the advantages here described, added to the superior quality of the straw for fodder, and indeed for every other purpose, greatly over ballances any inconveniencies which may result from the practice, & which must lay chiefly, if not wholly, in these: 1st. The hazard of a heavy beating rain, which may settle the swarth among the stubble so as to make it bad to rake, & difficult perhaps to get up clean and 2d. lighter rains and Dews which may interrupt the binding, the straw not drying so soon in swarth as it does standing—nor can it be meddled with so early in the morning generally—But as neither rain nor dews will hurt the grain (on the contrary, will make it thresh easier, and do very little injury to the straw) and as there is allways work enough on the Plantations to employ the hands in (such as succouring & hoeing of Corn, pulling flax, weeding of vines, Pease, &ca. &ca.) supposing the interruptions above mentioned to happen no labour need be lost because as each harvest will be managed by the hands belonging to the farm or Plantation they can without inconvenience (having their tools always at hand) shift from one kind of work to another without preparation or fitting themselves for it.
 


Sunday 16th. Mercury at 78 in the Morning—86 at Noon and 84 at Night.
Very little wind at any time in the day but very hot.
Doctr. Craik came here in the forenoon—dined, and returned afterwards.
 


Monday 17th. Mercury at 78 in the Morning—85 at Noon and 79 at Night.
Exceedingly warm all day with but little wind. Afternoon a cloud arose out of which we had only a sprinkling of Rain—the body of the cloud passing above, i.e. to the Northward of this place.

Rid to the Plantations in the Neck—Muddy hole, Dogue run & Ferry. At the first began to cut the ripest of the Oats, but thinking them in general too green quitted after breakfast and set all hands to pulling flax the doing of which was compleated about Sun down. At Muddy hole the People were employed in clearing a yard to tread wheat in, and in getting in wheat & Rye. Of the latter 6 Shocks (got in by the Dogue run hands) yielded 11½ bushels of clean Rye and 4 other Shocks brought in by the hands of the Plantation & threshed by them 5 Bl. of clean rye was produced. Dogue run people cut their Oats in the upper meadow and the Ferry were employed as yesterday about their Wheat.
 


Tuesday 18th. Mercury at 77 in the Morning—87 at Noon and 84 at Night.
A heavy forenoon with much appearances of rain but none fell—very hot afterwards when the sun at intervals came out—a breeze from the So. West all day.
Rid to all the Plantations, except that at the Ferry. Began to cut the Meadow at the Neck plantation to day and to clean & prepare the yard for treading wheat there. Finished hilling with the Plows, all the Corn at Muddy hole which was planted in the usual way & ordered the plows to turn the ground in the drilled corn, designed for Turnips, & to plow it deep & well. Dogue run people (in part) cleaning & preparing their wheat yard and getting the Oats to it. Finished a Hay rick at the House which contained all the Hay that was made at the upper Meadow at Dogue run and all that came off the Ferry Meadow.
 


Wednesday 19th. Mercury at 82 in the morning—89 at Noon and 81 at Night.
Clear until about 2 Oclock when a cloud arose to the Westward out of which proceeded a powerful rain.
Rid to all the Plantations to day. At that in the Neck, the Scythemen having cut (yesterday) the upper part of the Meadow, & to the cross fence; returned to the Oat field to day at the old orchard point, which they cut down; but did not shock, the straw being too green for it. At the same place, the Plows finished the middle cut of the drilled corn, & plowed, in the same cut, the intervals between the corn rows which were designed for Turnips. The Plows at Muddy hole began yesterday afternoon to give the middle cut (next to, & adjoining, the drilled corn) another plowing from the road to the woods back. 4 other shocks of rye at this place from another part of the field, yielded about the same quantity

of clean grain that the first did—viz.—five bushels; from which, their being 177 shocks in the field, it may be computed that not more than 220 or 225 will be obtained.
On my return home I found Mr. Calvert of Maryland and his son, Colo. Bland, Mr. Geo. Digges, Mr. Foster & Lund Washington here—all of whom dined. The 3 first stayed the evening the other three returned.


   
   mr. calvert of maryland and his son: The son accompanying Benedict Calvert to Mount Vernon is probably one of his two eldest boys, Edward Henry Calvert (1766–1846) or George Calvert (1768–1838).



   
   Theodorick Bland (1742–1790), of Prince George County, was the son of Theodorick and Frances Bolling Bland of Cawsons on the Appomattox River. After receiving a M.D. degree at the University of Edinburgh in 1763, Bland returned to Virginia to practice medicine. He served as a colonel in the Continental Army 1776–79, and as a delegate to the Continental Congress 1780–83. In 1786 he was elected to the Virginia House of Delegates where he served until 1788.



   
   Ralph Foster (Forster) was George Digges’s brother-in-law. His wife, Theresa (Tracy) Digges Foster (Forster), had died in Oct. 1784 (Va. Journal, 14 Oct. 1784).



 


Thursday 20th. Mercury at 78 in the Morning—86 at Noon and 80 at Night.
Very warm all day—about 4 Oclock a Cloud arose out of which proceeded a shower of rain—after which it cleared, but towards sun down it overcast, and rained moderately for several hours.
Before the rain the Flax in the Neck was thrown into shocks as was part of the oats. Another part was set on end (as much as could be of it) and the third part was caught on the ground in the sheaf by the rain.
Finished cutting the Meadow in the Neck this afternoon; & had begun to plow the ground designed for Turnips there, but the Rain put a stop to it. The plows then went into the Corn adjoining thereto in the cut next the Barn.
Mr. Calvert & Son was prevented recrossing the river this afternoon by the rain.
 


Friday 21st. Mercury at 76 in the Morning—80 at Noon—and 80 at Night.
A little cloudy in the Morning but clear afterwards and not so warm as it had been.
Mr. Calvert & Son went away very early in the Morning. After breakfast Colo. Bland and my self road to my Plantations at Muddy hole and in the Neck. At the first found the grd. was too

wet for Plowing and that 4 other shocks of rye from another part of the field had been threshed, which yielded rather better than 7½ bushels of clean grain. At the other I examined the shocks of Flax wch. seemed to be tolerably dry, & in good order—but I directed the Overseer to keep an attentive watch upon them, and the Oats; & open & dry them if they appeared to need it; and to get both as soon as he could to the Barn.
Having finished cutting the meadows in the Neck, the farmer & two or three hands remained there to make the Hay, whilst Six cutters came over & cut down the orchard grass at the House which had been stripped of the head (for the seed) on or about the first instant. It may be remarked of this grass, and it adds to the value of it, that it does not turn brown at the bottom, after it heads, nor does the stubble appear dry when it is cut, as that of Timothy. Consequently the aftermath is more valuable, and the Second growth quicker. Whether this effect is natural to the grass, or has been produced by having had the seed taken from it, is not altogether certain, but the first is much more probable; because Timothy would, before it should have approached the same state of maturity, have been quite brown & rusty at bottom, which was not the case with the Orchd. Grass when the seed was taken from it, nor at any time since and is an evidence that it will wait longer after it is fit for the Scythe than timothy without injury. It also appeared by some that had been mixed with, and grown near to the clover wch. was cut about the 7th. or 8th. of June that it vegetates much quicker after cutting, that [than] Timothy does.
 


Saturday 22d. Mercury at 74 in the Morning—82 at Noon and 80 at Night.
Clear all day with the Wind at South, but not very fresh.
An Overseer of mine (at the ferry) informed me that the chintz bug was discovered in his Corn and that he apprehended if the weather should turn dry, they would encrease, and destroy it. He also informed me that the fly was discovered about the shocks of wheat in his field.
At home all day with Colo. Bland.


   
   overseer of mine: Hezekiah Fairfax.



   
   chintz bug: GW had discovered the chinch bug in his corn the previous year (see 15 Aug. 1785). The Hessian fly (Phytophaga destructor), the larvae of which sucked the juices from green wheat and ate the leaves, was a more serious problem. This fly, which first appeared on Long Island, was called the Hessian fly in the mistaken belief that Hessian soldiers had brought it to this continent. In some areas, wheat had been abandoned

altogether (PARKINSONRichard Parkinson. A Tour in America, in 1798, 1799, and 1800. Exhibiting Sketches of Society and Manners, and a Particular Account of the American System of Agriculture, with Its Recent Improvements. 2 vols. London, 1805., 2:360–61). “What an error it is,” GW wrote to Samuel Powel, 15 Dec. 1789, “and how much to be regretted; that the Farmers do not confine themselves to the Yellow-bearded Wheat, if, from experience, it is found capable of resisting the ravages of this, otherwise, all conquering foe” (ViMtvL). The pest did not spread inland as rapidly as was feared. It did not reach Albemarle County, Va., until 1798.



 


Sunday 23d. Mercury at 74 in the Morning—80 at Noon and 80 at Night.
Clear & pleasant till about 4 Oclock, when the wind whh. had been pretty fresh from the So. West died away and it turned warm.
Mr. Powell, Mr. Porter, and Miss Ramsay & Miss Craik came here to breakfast (from Alexa.) and returned again after Dinner.


   
   Mr. Powell is probably William H. Powell (d. 1802), eldest son of GW’s old friend Col. Leven Powell of Loudoun County. Young Powell studied law with Charles Simms of Alexandria and in April 1786 had just opened a general merchandise store, William H. Powell & Co., on Fairfax Street. Powell moved back to a farm in Loudoun County a few years later and drowned in 1802 while crossing the Shenandoah River (POWELL [2]Robert C. Powell, ed. A Biographical Sketch of Col. Leven Powell, including His Correspondence during the Revolutionary War. Alexandria, Va., 1877., 7; BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 107; Va. Journal, 20 April 1786).



   
   Miss Ramsay is probably Sarah (Sally) Ramsay, daughter of William Ramsay. She and Thomas Porter were married in 1788.



 


Monday 24th. Mercury at 70 in the Morning—80 at Noon and 77 at Night.
Wind at No. West, and day very pleasant.
After breakfast I accompanied Colo. Bland to Mr. Lund Washington’s where he entered the stage on his return home. Rid from hence to the Plantations at Dogue run & Muddy hole. At the first I found that the plows had finished the alternate rows of drilled corn on Saturday afternoon, & were then plowing the intermediate ones, which had been passed over. Examined the low, & sickly looking corn in several parts of this field, and discovered more or less of the Chinch bug on every stalk between the lower blades & it. It is highly probable that the unpromising appearance of most of my Corn, & which I had been puzled to acct. for and ascribing it to other causes may have proceeded from this, and that the calamity, especially, if a drought should follow, will be distressing to a great degree. The Hoes at this plantation will to morrow have finished the cut they had begun on the west side the field, & would go into the one adjoining. Muddy hole People were engaged in getting their wheat into stacks at the barn & threshing out what rye they had put into the Barn which amounted to 12 shocks, & yielded 18 Bush. of clean grain.
On my return home, found colo. Humphreys here and soon

after a Captn. Cannon came in with a letter from Colo. Marshall, from Kentucke.
   

	
   
   David Humphreys (1752–1818), the youngest son of Rev. Daniel and Sarah Riggs Bowers Humphreys of Connecticut, was a graduate of Yale and a poet. He distinguished himself during the Revolution by his rapid promotions and his appointment as aide-de-camp to GW. A lifelong friendship developed between Humphreys and GW, and Humphreys often visited Mount Vernon. He went abroad in 1784 to negotiate commercial treaties and returned in the spring of 1786 to Connecticut where in September he was elected to the assembly (Humphreys to GW, 24 Sept. 1786, DLC:GW). At this time he was at Mount Vernon attempting to gather information for a proposed biography of GW. He was at Mount Vernon in the winter of 1787–88, served as one of GW’s secretaries 1789–90, and in 1790 again went abroad on a series of diplomatic missions.


   
   
   The letter John Canon delivered to GW was from Thomas Marshall, formerly of Fauquier County, Va., and now residing in Fayette County, Ky. GW had commissioned Marshall to procure for him the seeds of trees requested by Lafayette for use at Versailles (Marshall to GW, 19 May 1786, and GW to Lafayette, 25 July 1785, DLC:GW).



 


Tuesday 25th. Mercury at 66 in the Morning—81 at Noon and 80 at Night.
Clear and pleasant all day Wind being Northerly & Easterly.
After breakfast I rid round all my Plantations. Found my corn in the Neck as much infested by the Chinch bug as I had perceived

that to be at Dogue run yesterday. The rows of Corn wch. were intermixed with Irish Potatoes, along the fence wch. divides the wheat field (or stubble) from it were perceived to be much better, & more uniform than any other part of the field, but whether it has been occasioned by dunging, or otherwise, I could get no distinct acct. Some of the Negros ascribed it to this cause & it is more probable than that the Potatoes should have been the cause of it. Sowed about five acres of Turnips in br[oa]d cast, in the Neck in that grd. which originally was prepared for the Saintfoin & other Seeds. These seeds were sowed after a plowing which the ground had just received, and were harrowed in with a heavy harrow which raked the grass very much into heaps (the ground tho’ frequently plowed before, having got very grassy). Two hands at this place began yesterday to cut the drilled Oats, which they would about accomplish to morrow. This Oats (24 rows) I ordered to be secured & threshed by itself. 5 plows only were at work here the Waggon & two Ox Carts being employed in getting in the grain. All hands except those at plow were engaged in this business, in stacking the wheat, and threshing of Rye. At Muddy hole, except the three people at the Plows, and those employed in drawing in & stacking the Wheat at the Barn, all hands had begun to weed the drilled corn and the Plants between the rows. The Oats at this place had been cut two or 3 days, & the Wheat would be all drawn in & stacked to day. The Dogue run people did not finish the cut they were in yesterday till noon this day when they entered the one adjoining. The Ferry People wd. nearly get the wheat at that Plantation into Stack to day.
Doctr. Craik was sent for to visit Carpenter James & Cowper Jack. He also prescribed for a Child Nat, over the Creek who was brought here.
 


Wednesday 26th. Mercury at 70 in the Morning—at Noon 80 and 80 at Night. Calm, Clear & pleasant all day.
Mr. Herbert, Colo. Ramsay, Colo. Allison and Mr. Hunter dined here and returned in the afternoon.
One Edwd. Moystan who formerly lived with Mr. Robt. Morris as a Steward, & now keeps the City Tavern in Philadelphia came here to consult me on the Propriety of his taking the Coffee Ho[use] in Alexandria, i.e., on the prospect of its answering his purposes for keeping Tavern.
Having fixed a roller to the tale of my drill plow, and a bush harrow between it & the barrel, I sent it by G. A. Washington to Muddy hole and had the intervals betwn. the corn which had

been left for the purpose sowed with Turnips in drills and with which it was done very well.

	
   
   The coffeehouse in Alexandria apparently did not answer Moyston’s purposes, for he was still in Philadelphia in April 1787 when he wrote GW to urge that he and his acquaintances stay in his City Tavern in Philadelphia while attending the Constitutional Convention (Edward Moyston to GW, 4 April 1787, DLC:GW). Moyston had become the proprietor of the City Tavern in Philadelphia on Second Street above Walnut in 1779 (Pa. Mag., 46 [1922], 75, n.162). The Alexandria Inn and Coffeehouse, which had been managed by Henry Lyles until his death in April 1786, was being advertised for rent in the summer of 1786 (Va. Journal, 27 July 1786).



 


Thursday 27th. Mercury at 74 in the morning—84 at Noon and 80 at Night.
Clear in the forenoon and pretty warm—Cloudy afterwards with great appearances of a settled rain little of which fell. What did was chiefly light and more a mist making little impression in the Earth.
Rid to Muddy hole, Dogue run & Ferry Plantations, and to the Mill. Found the Wheat all got in and stacked at the first and last mentioned places and that the Plows had finished plowing the drilled corn on thursday evening last and were plowing the Cut on the Hill. The rest of the hands at this place, & cart were employed in getting in Rye. The drilled Oats between the corn at Muddy hole, being threshed & cleaned measured 18 bushls.
In the evening Mr. Thos. Fairfax (son of Bryan Fairfax Esqr. now Parson) came in and stayed all Night.


   
   Thomas Fairfax (1762–1846), the eldest son of Bryan and Elizabeth Cary Fairfax, had returned recently from England where he had visited his uncle and aunt George William and Sarah Cary Fairfax at Bath. Bryan Fairfax was ordained a deacon in 1786 (KILMERKenton Kilmer and Donald Sweig. The Fairfax Family in Fairfax County: A Brief History. Fairfax, Va., 1975., 39, 43).



 


Friday 28th. Mercury at 75 in the Morning—74 at Noon and 72 at Night.
Day very lowering & some times light Rains or Mists, but not to wet the ground. Wind at No. Et.
Mr. Fairfax went away after breakfast.
At home all day.
 


Saturday 29th. Mercury at 68 in the morning—74 at Noon and 71 at Night.
Wind Northwardly and pleasant—The Morning cloudy, but clear about Noon, and a little warm. Accompanied by Colo. Humphrys I rid to Muddy hole & Neck Plantations. The Drilled oats at the latter, between the Corn, being threshed out & cleaned,

measured 54 B.—There being 24 Rows of these, each (allowing for the divisions between the Cuts and the bouting rows at the ends) about 1075 yards long amounts to 25,800 yards running measure—or 160 yds. sqr. which is better than 5¼ acres. The quantity to the Acre therefore, cannot exceed 10 Bushels, which is less, it is presumed, than the same kind of Land would have produced in broadcast. It is to be remarked however that the abundant wet which had fallen from the middle of May, or thereabouts, till Harvest had in most of the low places destroyed the grain either wholly, or in part—by which the quantity growing was reduced but this would also have happened in any square piece of ground as there is scarce any that is not subject to the same accident.
 


Sunday 30th. Mercury at 67 in the Morning—78 at Noon and 70 at Night.
Morning a little cloudy, the day upon the whole cool & pleasant with the wind at East.
 


Monday 31st. Mercury at 67 in the Morning—73 at Noon and 70 at Night.
Morning lowering, with small sprinklings of rain, but too light to wet any thing. About one Oclock it cleared—Wind pretty fresh from the No. East & clear afterwards.
Mr. Willm. Craik who came here to dinner, afterwards went away for Alexandria on his journey to Hampshire [County].
Accompanied by Colo. Humphreys, rid to the Plantations at the Ferry and Dogue run. At the first, the plowing of the cut upon the hill was finished and the plows in the drilled corn by the fish house. The Hoes were at work in the other drilled corn. At Dogue run the Hoes had just finished the Cut they had been in; and the Plows the drilled corn; into which the Hoes had entered on the East side next the Swamp. The Plows would now cease till the Horses could be a little refreshed & get out wheat for sowing.
